Broyles, G. J.
1. Any actual possession of land, under a claim of right, for more than seven years, shall be respected by processioners, and the lines so marked as not to interfere with such possession. Civil Code (1910), § 3822; Christian v. Weaver, 79 Ga. 406 (2) (7 S. E. 261); Johnson v. Reeves, 133 Ga. 822 (66 S. E. 1081); Heath v. Clark, 141 Ga. 65 (2) (80 S. E. 288).
2. Under the foregoing ruling and the facts of the instant case, it was not error, for any reason assigned, for the court to instruct the jury as follows: “ Whether there be an established line or an agreed line (I mean or whether there has been acquiescence in the line), if you believe that the land in dispute between the disputed land line has been in the actual possession of George W. James for seven years under a claim of right, then I charge you that such possession ought not to be disturbed and should not be disturbed, and no line run so as to interfere with such possession.”
3. The preceding ruling disposes of the only special ground of the motion for a new trial; and the general grounds, not having been referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.